ORDER
The Disciplinary Review Board on September 4, 1998, having filed with the Court its decision concluding that by way of reciprocal discipline, JAMES J. McENROE of NEW YORK, NEW YORK, who was admitted to the bar of this State in 1977, and who was suspended from practice in the State of New York for a period of three years retroactive to January 1, 1988, for multiple acts of unethical conduct in his representation of fourteen clients, including neglect, failure to maintain contact with clients, and failure to refund promptly unearned advance fees, should be suspended from the practice of law for a prospective period of one year;
*434And the Disciplinary Review Board having further concluded that prior to reinstatement, respondent should submit proof of his fitness to practice and that on reinstatement, respondent should practice law under the supervision of a practicing attorney for a period of two years;
And good cause appearing;
It is ORDERED that JAMES J. McENROE is suspended from the practice of law for a period of one year, and until further Order of the Court, effective December 17,1998; and it is further
ORDERED that prior to reinstatement, respondent shall demonstrate by competent medical proof his fitness to practice law; and it is further
ORDERED that on reinstatement to practice, respondent shall practice law under the supervision of a practicing attorney-approved by the Office of Attorney Ethics for a period of two years and until further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.